Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 18, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  161322                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161322
                                                                    COA: 352378
                                                                    Saginaw CC: 15-041396-FC
  DEMIESTRO TERRANCE WATSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 17, 2020 order
  of the Court of Appeals is considered. We DIRECT the Saginaw County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. The answer shall specifically address the current status of the defendant’s prisoner
  account and his claim that he is entitled to an amended judgment of sentence and a refund
  of any overpayment, and what relief, if any, is available through the instant appeal.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 18, 2020
           p0915
                                                                               Clerk